Dowling, P. J.
Respondent was admitted to the bar in June, 1906, in the New York Supreme Court, Appellate Division, Second *199Department. By order of this court entered January 10, 1930, he was suspended from practice for the term of two years.
On June 4, 1928, the grand jurors for the United States for the Southern District of New York filed an indictment in which the respondent, described as Samuel Langfur, and others were charged with conspiracy to violate paragraph b of section 29 of the Bankruptcy Act,  section 37 of the United States Criminal Code,  which crime is a felony. On March 11, 1930, after a trial in the District Court of the United States for the Southern District of New York, the respondent was found guilty as charged in said indictment and thereafter he was sentenced to imprisonment in the United States Penitentiary in Atlanta, Ga., for a term of two years.
Section 477 of the Judiciary Law provides: “Any person being an attorney and counselor at law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor at law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.
The respondent, having been convicted of a crime which is a felony, should be disbarred.
Merrell, Finch, McAvoy and Sherman, JJ., concur.
Respondent